UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): February 7, 2008 Aetna Inc. (Exact name of registrant as specified in its charter) Pennsylvania 1-16095 23-2229683 (State or other jurisdiction of (Commission (IRS Employer incorporation) File Number) Identification No.) 151 Farmington Avenue, Hartford, CT 06156 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (860) 273-0123 Former name or former address, if changed since last report: Not applicable Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 2 – Financial Information Item 2.02Results of Operations and Financial Condition. On February 7, 2008, Aetna Inc. issued a press release announcing results for the fourth quarter and full-year ended December 31, 2007.A copy of that press release is furnished herewith as Exhibit 99.1 and hereby incorporated in this Item 2.02 by reference. The information in this Form 8-K shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934 (as amended, the “Exchange Act”) or otherwise subject to the liabilities of that Section, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933 or the Exchange Act, regardless of any general incorporation language in such filing. Section 9 – Financial Statements and Exhibits Item 9.01Financial Statements and Exhibits. (d) Exhibits. 99.1 Press release of Aetna Inc. dated February 7, 2008 announcing results for the fourth quarter and full-year ended December 31, 2007. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Aetna Inc. Date:February 7, 2008 By: /s/ Ronald M. Olejniczak Name: Ronald M. Olejniczak Title: Vice President and Controller Exhibit Number Description Exhibit 99.1 Press release of Aetna Inc. dated February 7, 2008 announcing results for the fourth quarter and full-year ended December 31, 2007.
